Case 5:18-cv-02654-MWF-SP Document 52 Filed 06/05/20 Page 1 of 1 Page ID #:1191




   1
   2
   3                                                                JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
  10
  11 LINDA WILLS,                                Case No. 5:18-cv-02654-MWF (SPx)
  12               Plaintiff,                    ORDER GRANTING JOINT
                                                 STIPULATION FOR DISMISSAL
  13        v.                                   OF ENTIRE ACTION WITH
                                                 PREJUDICE
  14 SUPERIOR COURT OF
     CALIFORNIA, COUNTY OF SAN                   Judge:           Michael W. Fitzgerald
  15 BERNARDINO, a Government Entity;            Trial Date:      May 5, 2020
     ANABEL ROMERO, an individual,
  16
              Defendant.
  17
  18        The Court, having reviewed the parties’ JOINT STIPULATION FOR
  19 DISMISSAL OF ENTIRE ACTION WITH PREJUDICE, and good cause appearing
  20 therefore, hereby orders that:
  21        The above-captioned matter is hereby dismissed in its entirety with prejudice.
  22 Each party shall bear their own costs and attorneys’ fees.
  23        IT IS SO ORDERED.
  24 DATED: June 5, 2020
  25
  26
                                             Michael W. Fitzgerald
  27
                                             United States District Court Judge
  28

         ORDER GRANTING JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
